DAUKSCH, Judge.
This is an appeal from an order denying a motion for change in venue. Because the cause of action accrued in Martin County and because the parties and witnesses, as well as the allegedly damaged property, for which a jury-view is sought, are also in Martin County the suit should proceed there. The trial judge abused the discretion afforded by section 47.122, Florida Statutes (1987) in refusing to transfer venue. The order denying the motion for change of venue is quashed and this cause remanded for entry of an order of transfer.
ORDER QUASHED; REMANDED.
SHARP, C.J., and GOSHORN, J., concur.